Title: William Thornton to Thomas Jefferson, 10 May 1810
From: Thornton, William
To: Jefferson, Thomas


          
            Dear sir
             City of Washington 
                     May 10th 1810
          
           On my arrival in Town on monday Eveng last I found the Post had departed that Day, & I therefore buried the Figtrees. I was obliged to take very small ones as you had requested me to send them by the Post as the safest way.—
            On my return I heard that some merinos had arrived, among which there were a male & Female for you, & a pair also for the President. I went to Alexandria to see them, & I have no doubt they are all of the genuine breed—
			 though the wool is certainly not so fine by many
			 degrees as that produced by the Sheep from the Rambouillet Flock, from
			 which Mr 
                  Dupont’s Ram was imported;   
		  and I am confident that the wool improves by crossing with our own Sheep in this Country, which I really think one of the finest Sheep Countries in the world.
			 I should include
			 all from New York to the South bounds of North Carolina. But I find those parts which are laved by the Salt water the best, and we must supply Salt to which they ought to have free access.—
			 I have succeeded in breeding from my broad-tailed Barbary
			 Ewes with the merino, & have some of the finest Lambs I ever saw, some of which you may at any time command.—The wool of some of my Barbary Ewes is equal to high bred merinos.—We
			 are all
			 sheep
			 mad in this part of the Country, and I am really become very sheepish myself.
			 
			 I think the
			 Spaniards from the late
			 accounts of their  Battles must rather
			 be Cowherds vulgo Cowards than Shepherds—& I hope soon to see the Emancipation of South America from the tyrannic Sceptre of Idiotism & Fanaticism. What a glorious Epoch in the annals of this quarter of the world! We may soon hail the South Columbians as Brethren!—
          On the Subject of Sheep I wish to make you an offer that may perhaps be mutually beneficial.—I have about fifty of the various crosses of the Barbary Ewes, including those mixed with the merino, having parted with all my other Sheep: and considering Judge Peters’s opinion in mixing the breed of merinos with the Barbary as the best of all crosses, I am desirous of commencing the merino crosses with the Barbary, principally; and if it should meet with
			 your concurrence I would take your Ram & Ewe on the following Terms.—I would keep them with my Ewes & get ten or twenty more of the best fine wooll’d
			 Sheep of Chew’s Breed, imported from England, or
			 some of those & some of Osborn Sprigg’s large long wooled Sheep, as you may most approve & be at all the
			 trouble & expense, & breed from them, dividing the offspring annually, or breeding from them year after year, so
			 as to convert the whole into merinos, and whatever money I should obtain by selling the young Lambs, or letting Ewes to the old Ram, should be regularly accounted for, and equally divided; &
			 I
			 should not only solicit but be governed by your advice respecting them. There are six Rams now for sale, but my poverty will not permit me to purchase, otherwise it would be to my advantage to
			 possess a Ram. I shall if you agree to these Terms have a Shepherd with them constantly, & have my Sheds, &c, prepared in the best & most approved manner, for I am well aware of the
			 value
			 of the breed.—
          If this proposal meet with 
                  your wishes I would give you any of my broad-tailed Ewes for their offspring, by which you might extend the breed of these Sheep, while I am 
                     should be engaged in raising the merinos on our mutual account.—
                  
               
          
            I am, dear Sir, with the highest respect yrs &c
            William Thornton
          
        